Name: Commission Regulation (EC) No 2881/2000 of 27 December 2000 derogating from Regulation (EEC) No 1859/93 on the application of the system of import licences for garlic imported from third countries
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  trade;  Asia and Oceania;  plant product
 Date Published: nan

 Avis juridique important|32000R2881Commission Regulation (EC) No 2881/2000 of 27 December 2000 derogating from Regulation (EEC) No 1859/93 on the application of the system of import licences for garlic imported from third countries Official Journal L 333 , 29/12/2000 P. 0071 - 0071Commission Regulation (EC) No 2881/2000of 27 December 2000derogating from Regulation (EEC) No 1859/93 on the application of the system of import licences for garlic imported from third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 2699/2000(2), and in particular Article 31(2) thereof,Whereas:(1) The Annex to Commission Regulation (EC) No 1104/2000(3) lays down periods for the submission of applications for import licences for garlic originating in China.(2) Commission Regulation (EEC) No 1859/93(4), as amended by Regulation (EC) No 1662/94(5), stipulates that import licences are to be valid for 40 days from their date of issue as defined in Article 3(2) of that Regulation. Since the period for submitting import licence applications for garlic originating in China for December 2000 and January 2001 is longer, the term of validity of licences issued for that period should be extended where the applicants so request.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 2(2) of Regulation (EEC) No 1859/93, the competent national authorities may extend the term of validity of import licences for garlic originating in China issued for the period December 2000 to January 2001 as referred to in the Annex to Regulation (EC) No 1104/2000 to 80 days from their date of issue where the holder of the licence concerned so requests.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 311, 12.12.2000, p. 9.(3) OJ L 125, 26.5.2000, p. 21.(4) OJ L 170, 13.7.1993, p. 10.(5) OJ L 176, 9.7.1994, p. 1.